IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


PAUL FREDERICK MAGEE,

              Appellant,

 v.                                                       Case No. 5D18-839

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed August 31, 2018

3.850 Appeal from the Circuit
Court for Orange County,
John Marshall Kest, Judge.

James S. Purdy, Public Defender, and
Sean Kevin Gravel, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Paul Frederick Magee appeals the final order entered by the trial court summarily

denying his motion seeking post-conviction relief, filed pursuant to rule 3.850 of the Florida

Rules of Criminal Procedure. The motion raised four grounds for relief, and all were denied

by the trial court. On appeal, Magee challenges the summary denial of the first and third

grounds, arguing they were facially sufficient and warranted an evidentiary hearing. We affirm
as to the court's denial of the first ground; however, we reverse as to the denial of the third

ground. On remand, the court must either conduct an evidentiary hearing or attach

portions of the record which conclusively refute Magee's ineffective assistance of counsel

claim raised in ground three. See Nelson v. State, 73 So. 3d 77, 84 (Fla. 2011).

       AFFIRMED in part; REVERSED in part; REMANDED.

PALMER, LAMBERT and EDWARDS, JJ., concur.




                                              2